Exhibit 99.1 For Immediate Release February 26, 2008 AJS BANCORP, INC. ANNOUNCES REVISED FOURTH QUARTER AND YEAR END RESULTS TO REFLECT OTHER THAN TEMPORARY IMPAIRMENT OF INVESTMENT.BOARD OF DIRECTORS AUTHORIZES STOCK REPURCHASE PROGRAM. AJS Bancorp, Inc. (OTCBB; AJSB.OB), the holding company for A.J. Smith Federal Savings Bank, Midlothian, Illinois today reported fourth quarter and year end results are being restated to reflect the impairment of the mutual fund investment as of December 31, 2007.Additionally, the Company announced today that its Board of Directors has authorized the Company to repurchase an additional 50,000 shares of the Company’s common stock.The Company had previously authorized a repurchase of 317,000 shares of which 305,618 shares have already been repurchased.The repurchases generally would be effected through open market purchases, although the Company does not rule out the possibility of unsolicited negotiated transactions or other types of repurchases. The Company has recorded a $244,000 loss, as of December 31, 2007, related to an other than temporary impairment (“OTTI”) on the Company’s mutual fund investment.The Company’s investment in the mutual fund has exceeded its market value since mid-year 2003 by as much as 2.2% and by 2.1% at December 31, 2007, however, the Company has had the intent and ability to hold the fund until the forecasted recovery period.Historically, the mutual fund’s market value has correlated inversely with short-term interest rates, therefore, the projected recovery in the fund’s value was expected to occur as short-term interest rates declined.However, as short-term interest rates declined shortly in January 2008 the fund no longer corroborated as it had historically.While the Company continues to believe the mutual fund has no credit loss exposure and will recover its previous market value, forecasted recovery period is uncertain.The Company intends to continue to hold the fund for the foreseeable future.The Company also adopted the FASB issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities as of January 1, 2008 for the Company’s equity securities, which will include this mutual fund.Future gains and losses in the market value of this fund will flow through earnings. Previously reported consolidated net income for the quarter ended December 31, 2007 was $56,000 and basic and diluted earnings were $0.03 per share for the same period.After the security impairment, consolidated net loss for the quarter ended December 31, 2007 was $96,000 and our basic and diluted loss was$0.05 per share for the quarter ended December 31, 2007.Previously reported consolidated net income for the year ended December 31, 2007 was $711,000 and basic and diluted earnings were $0.34 per share for the same period.After the security impairment, consolidated net income for the year ended December 31, 2007 was $559,000 and basic and diluted earnings were $0.27 and $0.26 per share, respectively, for the year ended December 31, 2007. Revised financials are attached. AJS BANCORP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS Dollars in thousands For the Three months ended 12/31/07 (Unaudited) For the Three Months ended 12/31/2007 For the Three Months ended 12/31/2006 INTEREST INCOME & DIVIDEND INCOME Loans, including fees $ 2,148 $ 2,283 Securities 995 781 Interest earning deposits & other 171 407 Federal Funds Sold 0 94 TOTAL INTEREST INCOME 3,314 3,565 INTEREST EXPENSE ON DEPOSITS Deposits 1,587 1,645 Federal Home Loan Bank & Other 271 314 Total Interest Expense 1,858 1,959 NET INTEREST INCOME 1,456 1,606 Provision (recovery) for loan losses 250 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,206 1,606 NON-INTEREST INCOME Insurance commissions 39 38 Service charges on accounts 138 125 Other 69 60 TOTAL NON-INTEREST INCOME 246 223 NON-INTEREST EXPENSE Salaries and employee benefits 809 876 Occupancy 157 208 Advertising & promotion 78 116 Data processing 87 92 Other 507 276 TOTAL NON-INTEREST EXPENSE 1,638 1,568 INCOME BEFORE INCOME TAXES (186 ) 261 Income Tax Expense (90 ) 92 NET INCOME (LOSS) $ (96 ) $ 169 Earnings per share, basic $ (0.05 ) $ 0.08 Earnings per share, diluted $ (0.05 ) $ 0.08 AJS BANCORP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS Dollars in thousands (except per share data) (Unaudited) 31-Dec-07 31-Dec-06 ASSETS Cash and due from financial Institutions $ 18,373 $ 36,617 Federal funds sold 0 7,231 TOTAL CASH AND CASH EQUIVALENTS 18,373 43,848 Certificates of Deposit 2,997 5,490 Securities 81,447 68,978 Loans receivable net of allowance for loan loss of $1,539 at December 31, 2007, and $1,619 at December 31, 2006. 132,966 138,377 Federal Home Loan Bank Stock 2,450 2,450 Premises and equipment 4,282 4,342 Accrued interest receivable & other assets 5,834 3,028 TOTAL ASSETS $ 248,349 $ 266,513 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits 190,534 202,176 Federal Home Loan Bank advances 23,350 28,750 Advance payments by borrowers for taxes and insurance 1,551 1,655 Accrued expenses and other liabilities 4,986 5,183 TOTAL LIABILITIES 220,421 237,764 TOTAL EQUITY 27,928 28,749 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 248,349 $ 266,513 31-Dec-07 31-Dec-06 INTEREST INCOME & DIVIDEND INCOME Loans, including fees $ 8,492 $ 9,250 Securities 3,791 2,874 Interest earning deposits & other 1,461 1,227 Federal funds sold 146 238 TOTAL INTEREST INCOME 13,890 13,589 INTEREST EXPENSE ON DEPOSITS Deposits 6,561 5,736 Federal Home Loan Bank & Other 1,139 1,281 Total Interest Expense 7,700 7,017 NET INTEREST INCOME 6,190 6,572 Provision for loan losses 179 (28 ) NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 6,011 6,600 NON-INTEREST INCOME Insurance commissions 143 188 Service charges on accounts 497 509 Other 218 242 TOTAL NON-INTEREST INCOME 858 939 NON-INTEREST EXPENSE Salaries and employee benefits 3,255 3,460 Occupancy 779 850 Advertising & promotion 271 322 Data processing 342 368 Other 1,388 1,088 TOTAL NON-INTEREST EXPENSE 6,035 6,088 INCOME BEFORE INCOME TAXES 834 1,451 Income tax expense 275 540 NET INCOME $ 559 $ 911 Earnings per share, basic $ 0.27 $ 0.43 Earnings per share, diluted $ 0.26 $ 0.43 AJS Bancorp, Inc. Financial Highlights (unaudited) December 31, 2007 December 31, 2006 (In thousands) Selected Financial Highlights: Total assets $ 248,349 $ 266,513 Loans receivable, net 132,966 138,377 Securities 81,447 68,978 Deposits 190,534 202,176 Federal Home Loan Bank advances 23,350 28,750 Stockholders' equity 27,928 28,749 Book value per share (1) 13.71 13.47 Number of shares outstanding (2) 2,036,872 2,134,304 Three months ended Three months ended December 31, 2007 December 31, 2006 (In thousands except per share information) Selected Operations Data: Total interest income $ 3,314 $ 3,565 Total interest expense 1,858 1,959 Net interest income 1,456 1,606 Provision for loan losses 250 0 Net interest income after provision for loan losses 1,206 1,606 Noninterest income 246 223 Noninterest expense 1,638 1,568 Income before taxes (186 ) 261 Income tax provision (90 ) 92 Net income (96 ) 169 Basic earnings per share (0.05 ) $ 0.08 Diluted earnings per share (0.05 ) $ 0.08 Three months ended Three months ended December 31, 2007 December 31, 2006 Selected Operating Ratios: Return on average assets -0.15 % 0.26 % Return on average equity -1.33 % 2.35 % Interest rate spread during the period 2.17 % 2.19 % Net interest margin 2.46 % 2.53 % Average interest-earning assets to average interest- bearing liabilities 109.38 % 111.08 % Efficiency ratio (3) 96.24 % 85.73 % Twelve months ended Twelve months ended December 31, 2007 December 31, 2006 (In thousands except per share information) Selected Operations Data: Total interest income $ 13,890 $ 13,589 Total interest expense 7,700 7,017 Net interest income 6,190 6,572 Provision for loan losses 179 (28 ) Net interest income after provision for loan losses 6,011 6,600 Noninterest income 858 939 Noninterest expense 6,035 6,088 Income before taxes 834 1,451 Income tax provision 275 540 Net income 559 911 Earnings per share, basic $ 0.27 $ 0.43 Earnings per share, diluted $ 0.26 $ 0.43 Twelve months ended Twelve months ended December 31, 2007 December 31, 2006 Selected Operating Ratios: Return on average assets 0.22 % 0.36 % Return on average equity 1.94 % 3.40 % Interest rate spread during the period 2.11 % 2.29 % Net interest margin 2.48 % 2.62 % Average interest-earning assets to average interest- bearing liabilities 112.24 % 111.96 % Efficiency ratio (3) 85.63 % 81.05 % As of As of December 31, 2007 December 31, 2006 Asset Quality Ratios: Non-performing assets to total assets 0.38 % 0.20 % Allowance for loan losses to non-performing loans 164.78 % 299.81 % Allowance for loan losses to loans receivable, gross 1.15 % 1.16 % (1) Shareholders' equity divided by number of shares outstanding. (2) Total shares issued, less unearned ESOP shares, and treasury shares. (3) Non-interest expense divided by the sum of net interest income and non-interest income.
